Citation Nr: 1711587	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to in-service Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to April 1970, including service in the Republic of Vietnam; he also served in the Army Reserves, and served on active duty from June 1983 to October 1983, and had various periods of inactive and active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The Board denied the claim in a December 2012 decision. The Veteran appealed the denial with regard to his skin to the United States Court of Appeals for Veterans Claims (Court), which in June 2013, on the basis of a Joint Motion for Partial Remand, vacated the Board's decision and remanded the matter for further consideration. This matter was most recently remanded in September 2016 for further development. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination and then re-adjudicate the claim. The AOJ obtained an examination in November 2016 and provided the Veteran with a Supplemental Statement of the Case in December 2016 in which his claim was again denied. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of the appeal, the RO, after additional development, granted service connection for left ear hearing loss, in a December 2016 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's current skin disability was not shown in service, or related to any in-service skin condition, and the only medical opinion evidence of record addressing a relationship between any of the Veteran's diagnosed skin disorders and service, to include in-service exposure to Agent Orange, weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a skin disability, claimed as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in May 2009. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided a VA examination in November 2016 with respect to the claim for entitlement to service connection for a skin condition.  The examination adequately provides the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection- Skin Condition

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57,586-89 (1996).  A presumption of service connection based on herbicide exposure is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. § 3.309 (e) (2016).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307 (a)(6) (2016).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that it was causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303. 

Here, the Veteran contends that he suffers from a skin condition that is related to his military service.  Specifically, he asserts that the various skin conditions he had during service are the same skin conditions that he has been currently diagnosed with and that they are due to exposure to Agent Orange while he was deployed in Vietnam.  In this regard, the Board notes that service records show that the Veteran was stationed in the Republic of Vietnam.  As such, his exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Here, during the course of the appeal period the Veteran has been diagnosed with lichenoid dermatitis; lichen simplex chronicus; keloid, neck; folliculitis (cysts); sebaceous cyst; lipoma; and moles. However, these variously diagnosed skin disorders are not among the conditions for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309 (e).  Therefore, service connection for his diagnosed skin disorders may not be presumed based on an association with herbicide exposure.  Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, the Veteran is not precluded from establishing service connection for his condition with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  Hence, the Board will also consider the Veteran's claim on a direct service connection basis.

A review of the Veteran's service treatment records shows that in October 1964 the Veteran was assessed with cysts in the groin area.  A December 1964 service treatment record shows that the Veteran was assessed with acne vulgaris. A February 1968 service treatment record shows he was assessed with skin irritation and a pimple on the penis. A March 1968 service treatment record shows that the Veteran was assessed with rash lesions in the groin area. A July 1968 service treatment record shows that the Veteran was treated for a rash on the neck that was diagnosed as infected contact dermatitis.  A March 1970 service treatment record shows that the Veteran complained of boils.

Post service treatment records show that in December 2006 the Veteran was treated for pruritus with lesions on the legs and penis.  The Veteran reported that most of the lesions resolved with treatment except one on his left leg that he admittedly continued to manipulate.  A noticeable large keloid with bulbous protrusions on the left neck was noted that itched at times.  Physical examination showed right and left retibium with a few well demarcated hyper-pigmented patches.  A left lateral pretib with hyperkeratotic scaly non-erythematous non-indurated plaque was also observed.  A January 2007 VA treatment record shows that the Veteran was followed up for lichenoid dermatitis/LSC, using clobetasol ointment still with one quarter sized area on the left leg present.  A 3 millimeter smaller papule on the left leg was noted with itching.  The Veteran was diagnosed with dermatitis.

A November 2016 VA skin examination report shows that the VA examiner determined that the Veteran's diagnosed skin conditions were less likely than not related to active service or the skin conditions noted during active service.  The examiner noted that the Veteran's diagnosed skin conditions during active service were as follows: acne vulgaris; hidradenitis supprative, phimosis, contact dermatitis, slight scarring for scheduled for circumcision, and pilonidal abscess.  The skin conditions diagnosed as of 2005 to present as noted by the examiner are as follows: lichenoid dermatitis; lichen simplex chronicus; keloid, neck; folliculitis (cysts); sebaceous cyst; lipoma; and moles.  The examiner noted that the Veteran's currently diagnosed skin conditions first manifested in 2007 and that any skin condition due to exposure to herbicides would have occurred by at least October 1969, one year after his exposure to herbicide in Vietnam.  The examiner noted that physical examination reports conducted during the Veteran's service, including in March 1968, March 1970, March 1972, and October 1980, showed no diagnosed skin conditions or residuals.  The examiner also noted that Agent Orange exposure would have likely caused dermal destruction or allergic reactions, which were not diagnosed.  The examiner further found that the Veteran's current diagnosed conditions do not include contact dermatitis or eczema, which would be more likely with exposure to herbicides.  The examiner reported that none of the Veteran's currently diagnosed skin conditions have a chemical skin exposure event as an etiological factor.  In so finding, the examiner noted that a review of the objective evidence and literature did not support that the Veteran's current skin conditions had etiological characteristics of hazardous chemical agent exposures and were thus less likely than not caused by exposure to herbicides in Vietnam.  

The examiner also determined that the objective medical evidence did not establish continuity of the Veteran's in-service diagnosed skin conditions.  The examiner reported that the current diagnosed condition of lichen simplex chronicus (LSC) is typically skin changes that result from habitually scratching a certain area over a long period of time, also known as nerurodermatitis.  In this case, there was an area over the lateral lower leg noted during the examination with scratching but there was no evidence of any in-service, lower leg dermatological condition that could be a potential reason for the pruritic/scratching pattern that would result in LSC.  The keloid condition was attributed to the Veteran's non-service connected carotid stenosis and subsequent carotid endarterectomy.  The examiner further concluded that folliculitis of the right mouth and nose area, diagnosed in 2010, was more likely a true infected hair follicle.  Lipoma was noted by the examiner as a benign tumor that was etiologically related to genetics.  The moles noted on examination were found to be etiologically related to melanocyte growth related to aging.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability.  While the Veteran's service treatment records show diagnosis of various skin conditions during service, the competent and credible evidence of record shows that those conditions are not etiologically related to the Veteran's current skin conditions.  

In so finding, the Board gives significant probative value to the November 2016 VA examination report and nexus opinion of record.  Here, the VA examiner reviewed the Veteran's claims file, statements of continuity of symptomatology, medical literature, and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current skin conditions were related to active service, to include in-service diagnosed skin conditions and exposure to Agent Orange.  The Board notes that this is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's diagnosed skin disabilities and service, to include exposure to Agent Orange.  The November 2016 opinion provided clear rationales based on an accurate and thorough discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The basis for the negative opinion is consistent with the evidence of record.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a skin disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Veteran is competent to give evidence about observable symptoms such as a skin rash and other skin conditions.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person may speak as to etiology in some circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this case, however, the Veteran has not shown that he has the experience or training to determine whether the skin conditions that he currently is diagnosed with are the same skin conditions he had during service or are related to exposure to herbicides.  The question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in this case.

While the Veteran attributes his skin disabilities to service, it does not necessarily follow that there is a relationship between any diagnosed skin disability and service.  The contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The most persuasive evidence is the November 2016 VA examination and opinion that found that the Veteran's post-service skin disabilities are not related to service, to include his exposure to Agent Orange.  Importantly, the Board notes that the November 2016 VA examiner considered the Veteran's statements and contentions and nevertheless concluded that his skin disorders are not related to service.  

Thus, the Board finds that the preponderance of the evidence weighs against a finding that any diagnosed skin disability is related to active service, to include exposure to Agent Orange, and that the benefit-of-the-doubt doctrine is not applicable.  The claim must therefore be denied.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as secondary to in-service Agent Orange exposure, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


